         Case 3:20-cv-00837-JWD-RLB                 Document 25         04/30/21 Page 1 of 18




                               UNITED STATES DISTRICT COURT

                               MIDDLE DISTRICT OF LOUISIANA

A.N., ET AL.                                                                 CIVIL ACTION

VERSUS                                                                       NO. 20-837-JWD-RLB

JEFFREY LANDRY, ET AL.

                                                  ORDER

        Before the Court is Plaintiffs’ Motion to Proceed Anonymously. (R. Doc. 18). The

motion is opposed. (R. Docs. 19, 20, 21). Plaintiff filed a Reply. (R. Doc. 24).

I.      Background

        On December 20, 2020, Plaintiffs (seven individuals adjudicated delinquent of sex

offenses by Louisiana juvenile courts) commenced this action seeking injunctive and declaratory

relief against the application of the Louisiana sex offender registration and notification law, La.

R.S. 15:540 et seq, to them. (R. Doc. 1). Plaintiffs name as Defendants in this action: Jeffrey

Landry, in his official capacity as Attorney General of the State of Louisiana (“Attorney

General”) and the State of Louisiana, through the Louisiana Department of Public Safety and

Corrections, the Louisiana State Police, the Louisiana Office of Motor Vehicles, and the

Louisiana Bureau of Criminal Identification and Information (collectively, “DPSC”)1 (R. Doc.

1). Plaintiffs have withheld their identities and are proceeding in this action through their initials

(A.N., P.B., R.R., B.S., S.M., J.C., and H.C.).

        In relevant part, the Louisiana sex offender registration and notification law requires

“[a]ny juvenile, who has attained the age of fourteen years at the time of commission of the

offense, who has been adjudicated delinquent based upon the perpetration, attempted


1
 The Louisiana Department of Public Safety and Corrections, Corrections Services (“DOC”) is represented by
separate counsel from the other DPSC entities.
            Case 3:20-cv-00837-JWD-RLB                   Document 25           04/30/21 Page 2 of 18




perpetration, or conspiracy to commit any of the following offenses” to register and provide

notification as a sex offender:

           (a) Aggravated or first degree rape (R.S. 14:42), which shall include those that
           have been adjudicated delinquent based upon the perpetration, attempted
           perpetration, or conspiracy to commit aggravated oral sexual battery (formerly
           R.S. 14:43.4, Repealed by Acts 2001, No. 301, § 2) occurring prior to August 15,
           2001.
           (b) Forcible or second degree rape (R.S. 14:42.1).
           (c) Second degree sexual battery (R.S. 14:43.2).
           (d) Aggravated kidnapping of a child who has not attained the age of thirteen
           years (R.S. 14:44).
           (e) Second degree kidnapping of a child who has not attained the age of thirteen
           years (R.S. 14:44.1).
           (f) Aggravated crime against nature as defined by R.S. 14:89.1(A)(2) involving
           circumstances defined by R.S. 15:541 as an “aggravated offense”.
           (g) Aggravated crime against nature (R.S. 14:89.1(A)(1)).
           (h) An offense under the laws of another state, or military, territorial, foreign,
           tribal, or federal law which is equivalent to the offenses listed in Subparagraphs
           (a) through (g) of this Paragraph.

La. R.S. 15:542(A)(3). These individuals must register with the sheriff of the parishes and the

chief of police or police department of the municipalities in which they reside, work, and attend

school, as well as the campus law enforcement agency if they attend a postsecondary institution,

provide certain identifying information, and pay an annual registration fee. La. R.S. 15:542(B)-

(D). With respect to juveniles adjudicated for the enumerated offenses in R.S. 15:542(A)(3), the

applicable registration and notification requirements are for life, with possible reduction to 25

years. La. R.S. 15:544(B)(2)(b), (E)(2). The public can access a limited set of identifying

information regarding these individuals on an internet-based sex offender registry. La. R.S.

15:542.1.5.2

           Plaintiffs allege that the Louisiana sex offender registration and notification law “makes

it almost impossible for its registrants to obtain affordable housing, secure suitable employment,




2
    In 2008, juvenile offenders were included on the public sex offender registry. 2008 La. Acts, No. 816, § 1.
                                                            2
        Case 3:20-cv-00837-JWD-RLB                Document 25        04/30/21 Page 3 of 18




raise families, and participate as active residents of their own communities” and the law’s

“severe restrictions and requirements hobble individuals financially, socially, and geographically

for their entire lives.” (R. Doc. 15 at 3). Plaintiffs allege that, as a result of their registration on

the sex offender registry, they have lost job opportunities, have been stigmatized by

acquaintances, and have been subjected to physical violence and psychological torment. (R. Doc.

15 at 6-8). In light of the foregoing, Plaintiffs assert that subjecting them to the law’s

“debilitating lifelong restrictions for offenses they committed as children violates Plaintiffs’

rights under the United States Constitution, including the right to be free from cruel and unusual

punishment under the Eight Amendment, the right not to suffer additional punishment than what

was prescribed at the time of the offense under the Ex Post Facto Clause, the rights to

fundamental fairness and due process under the Fourteenth Amendment, the right to trial by jury

under the Sixth and Fourteenth Amendments, the rights against compelled speech and the

chilling of speech under the First Amendment, and the right to intimate association under the

First and Fourteenth Amendments.” (R. Doc. 15 at 5).

        In their prayer for relief, Plaintiffs seek: “(a) An order and judgment declaring that the

application of [the Louisiana sex offender registration and notification law] to Plaintiffs, who

committed their offenses as children, violates Plaintiffs’ rights under the United States

Constitution, as described in this Complaint; (b) An order and judgment enjoining Defendants

from continued enforcement of [the Louisiana sex offender registration and notification law] as it

applies to Plaintiffs, who committed their offenses as children; (c) An order and judgment that

Defendants must return to Plaintiffs any funds expended in order to stay in compliance with [the

Louisiana sex offender registration and notification law] throughout their registration period; (d)

An order and judgment granting reasonable attorneys’ fees and costs pursuant to 42 U.S.C. §

1988; and (e) Any other relief this Court deems proper.” (R. Doc. 15 at 48).
                                                    3
            Case 3:20-cv-00837-JWD-RLB               Document 25    04/30/21 Page 4 of 18




           On February 11, 2021, the Court held a telephone conference with the parties to discuss

their dispute regarding the withheld identities of the plaintiffs in this matter and Defendants’

opposition to Plaintiffs’ proposed draft protective order. (R. Doc. 17). The Court ordered

Plaintiffs to file a motion for protective order pertaining to the confidentiality of their identities,

and stayed the deadline to file a responsive pleading to the Amended Complaint until after

resolution of the motion for protective order.

           On February 16, 2021, Plaintiffs filed the instant Motion to Proceed Anonymously,

which seeks an order allowing them to continue to proceed by their initials in this action and for

entry of their proposed protective order ensuring that Plaintiffs’ identifying information is

protected throughout the litigation. (R. Doc. 18). Plaintiffs argue that the applicable factors

weigh in favor of anonymity because (1) they are challenging the constitutional validity of

government action; (2) their public identification in this action would disclose information of

utmost intimacy; and (3) their public identification would disclose that they have violated state

laws. (R. Doc. 18-1 at 4-10). Plaintiffs further argue that requiring them to disclose their

identities to the public in this lawsuit would negate the remedy they seek – injunctive relief that

would include their removal from the sex offender registry. (R. Doc. 18-1 at 10-12). Finally,

Plaintiffs argue that the perceived harm is serious and substantiated because public identification

in this lawsuit would exacerbate the issues they face in light of the law. (R. Doc. 18-1 at 12-14).

           In opposition, the Attorney General argues that any interest Plaintiffs may have in the

non-disclosure of their identities in this litigation is outweighed by the public’s interest in

disclosure. (R. Doc. 19).3 The Attorney General argues that the default is public identification of

parties under the Federal Rules of Civil Procedure and the public has a specific and heightened



3
    DOC adopts this this opposition. (R. Doc. 21).

                                                      4
            Case 3:20-cv-00837-JWD-RLB               Document 25   04/30/21 Page 5 of 18




right to know who wants to deprive the public of their access to the identification of sex

offenders. (R. Doc. 19 at 1-3, 6-7). The Attorney General further argues that while Plaintiffs

claim that they may face a speculative future interest in the possibility that the Court may grant

them a right to confidentiality of their identities and sex offenses, they do not presently enjoy

such a right and their claims of threats of violence and embarrassment are based upon access to

their identities through the sex offender registry, not the instant lawsuit. (R. Doc. 19 at 7-8). The

Attorney General further argues that the specific requirements in the Louisiana sex offender

registration and notification law control notwithstanding the general requirement in Louisiana

that juvenile records are confidential. (R. Doc. 19 at 8-9). Finally, the Attorney General argues

that Plaintiffs failed to satisfy the good cause requirement for entry of their proposed protective

order under Rule 26(c), arguing that the proposed protective order would effectively enjoin

Defendants from maintaining the Plaintiffs on the sex offender registry and would preclude them

from citing publicly known information, including judicial decisions. (R. Doc. 19 at 10-12).

           DPSC similarly opposes the motion on the basis that any potential harm to Plaintiffs

resulting from their identification in this lawsuit is outweighed by the public’s long-standing

interest in open and visible litigation. (R. Doc. 20).4 DPSC argues that while Plaintiffs are

challenging government activity, anonymity should be disfavored because they are seeking

monetary relief from the State of Louisiana. (R. Doc. 20 at 3). DPSC further argues that the

identification of Plaintiffs in this lawsuit would not disclose any information of “utmost

intimacy” that has not already been disclosed in light of their registration as sex offenders. (R.

Doc. 20 at 4-6). DPSC further argues that anonymity should not be provided because Plaintiffs

do not risk criminal prosecution by being named in this action, any harassment or violent



4
    DOC adopts this this opposition. (R. Doc. 21).

                                                      5
        Case 3:20-cv-00837-JWD-RLB               Document 25        04/30/21 Page 6 of 18




reprisals are a result of being on the sex offender registry (not the commencement of the instant

lawsuit), and Plaintiffs are not currently children. (R. Doc. 20 at 6-7). DPSC further opposes

entry of Plaintiffs’ proposed protective order. (R. Doc. 20 at 7-8).

        In reply, Plaintiffs argue that Defendants overstate the public’s interest in their identities

and mischaracterize their privacy interests, Defendants inappropriately minimize the harms

Plaintiffs face if their identities are made public in this litigation, and Plaintiffs’ proposed

protective order should be entered because Defendants have had, and still have, ample

opportunity to seek modifications to it. (R. Doc. 24).

II.     Law and Analysis

        A.      Legal Standards Governing Anonymity in Legal Proceedings

        In federal court, the title of a complaint “must name all of the parties.” Fed. R. Civ. P.

10(a); see also Fed. R. Civ. P. 4(a)(1)(A) (requiring the parties to be named on a summons); Fed.

R. Civ. P. 17(a) (“An action must be prosecuted in the name of the real party in interest.”). The

requirement that the parties must be identified in the pleadings “protects the public’s legitimate

interest in knowing all the facts involved in the case, including the parties’ identities.” Doe v.

Compact Info. Sys., Inc., No. 13-5013, 2015 WL 11022761, at *3 (N.D. Tex. Jan. 26, 2015)

(citing Doe v. Frank, 951 F.2d 320, 322 (11th Cir. 1992)). “It is the exceptional case in which a

plaintiff may proceed under a fictitious name.” Frank, 951 F.2d at 323. Under certain

circumstances, however, “a party may proceed anonymously or under a pseudonym.” Doe v.

Louisiana State Univ., No. 20-379, 2020 WL 6493768, at *1 (M.D. La. June 30, 2020) (quoting

Doe v. Griffon Mgmt. LLC, No. 14-2626, 2014 WL 7040390, at *1 (E.D. La. Dec. 11, 2014)).

        There is “no hard and fast formula for ascertaining whether a party may sue

anonymously. The decision requires a balancing of considerations calling for maintenance of a

party’s privacy against the customary and constitutionally-embedded presumption of openness in
                                                   6
        Case 3:20-cv-00837-JWD-RLB                Document 25        04/30/21 Page 7 of 18




judicial proceedings.” Doe v. Stegall, 653 F.2d 180, 186 (5th Cir. 1981) (allowing parent and two

child litigants to proceed anonymously in constitutional challenge to prayer and Bible reading

exercises in public schools). Relevant factors for determining whether to permit a party to

proceed anonymously include: (1) whether the plaintiffs seeking anonymity are suing to

challenge governmental activity; (2) whether prosecution of the suit compels the plaintiffs to

disclose information of the utmost intimacy; (3) whether the plaintiffs are compelled to admit

prior violations of state laws or government regulations, or their intention to engage in illegal

conduct, thereby risking criminal prosecution; (4) whether the plaintiffs may expect extensive

harassment and perhaps even violent reprisals if their identities are disclosed; and (5) whether the

plaintiffs are minors. Stegall, 653 F.2d at 185; Southern Methodist Univ. Ass’n of Women Law

Students v. Wynn & Jaffe, 599 F.2d 707, 713 (5th Cir. 1979)). Courts also consider (6) the

public’s interest in the litigation. See Stegall, 653 F.2d at 185 (discussing public’s right to attend

trials and right to know the identity of the parties); see also Femedeer v. Haun, 227 F.3d 1244,

1246–47 (10th Cir. 2000) (“[T]he public has an important interest in access to legal proceedings,

particularly those attacking the constitutionality of popularly enacted legislation. And, without

[the plaintiff’s] identity in the public record, it is difficult to apply legal principles of res judicata

and collateral estoppel.”)

        In short, “[l]awsuits are public events. A plaintiff should be permitted to proceed

anonymously only in those exceptional cases involving matters of a highly sensitive and personal

nature, real danger of physical harm, or where the injury litigated against would be incurred as a

result of the disclosure of the plaintiff’s identity. The risk that a plaintiff may suffer some

embarrassment is not enough.” Doe v. Frank, 951 F.2d 320, 324 (11th Cir. 1992).




                                                    7
          Case 3:20-cv-00837-JWD-RLB            Document 25        04/30/21 Page 8 of 18




          B.     Analysis of Factors Pertaining to Proceeding Anonymously

          Plaintiffs seek permission to proceed anonymously to challenge the constitutionality of

the Louisiana sex offender registration and notification law as applied to them. Having weighed

the following factors in the aggregate, the Court concludes that any potential harm to Plaintiffs

resulting from identifying themselves in this litigation is outweighed by the public’s direct and

personal interest in open and visible litigation.

                 1.      Whether Plaintiffs Are Challenging Government Activity

          This factor considers whether Plaintiffs are challenging government activity. “[I]n only a

very few cases challenging governmental activity can anonymity be justified.” Stegall, 653 F.2d

at 186.

          While it is obvious that this action challenges governmental activity, the Defendants,

which are government entities or government officials sued in their official capacities, do not

face the same threat of reputational damages that private defendants face. When the Fifth Circuit

first articulated and considered this factor, it was in the context of a challenge to the acts of two

private law firms. This factor provided an additional reason for affirming the district court’s

denial of the plaintiff’s request to proceed with anonymity:

          [A]ll of the plaintiffs previously allowed in other cases to proceed anonymously
          were challenging the constitutional, statutory or regulatory validity of government
          activity. While such suits involve no injury to the Government’s “reputation,” the
          mere filing of a civil action against other private parties may cause damage to
          their good names and reputation and may also result in economic harm.
          Defendant law firms stand publicly accused of serious violations of federal law.
          Basic fairness dictates that those among the defendants’ accusers who wish to
          participate in this suit as individual party plaintiffs must do so under their real
          names.

Wynn & Jaffe, 599 F.2d at 713. Accordingly, the fact that the plaintiffs in this action are

challenging the constitutional activity of government entities and officials does not weigh in

favor of granting the request for anonymity. See Frank, 951 F.2d at 324 (“[B]ecause the
                                                    8
         Case 3:20-cv-00837-JWD-RLB                     Document 25           04/30/21 Page 9 of 18




plaintiffs were suing private individuals rather than a government agency, the court [in Wynne &

Jaffe] found more reason not to grant the plaintiffs’ request for anonymity. Wynne & Jaffe does

not stand, however, for the proposition that there is more reason to grant a plaintiff’s request for

anonymity if the plaintiff is suing the government.”); see also Freedom From Religion Found.,

Inc. v. Emanuel Cty. Sch. Sys., 109 F. Supp. 3d 1353, 1357 (S.D. Ga. 2015) (“It is not that suing

the government weighs in favor of granting a request for anonymity; rather, the operative

principle is that a suit against a private party weighs against a plaintiff’s request for

anonymity.”).

         For the foregoing reasons, this factor does not weigh in favor of anonymity.5

                  2.       Whether Plaintiffs Would be Required to Disclose Information of the
                           Utmost Intimacy

         This factor considers whether Plaintiffs would be required to disclose information of the

utmost intimacy if they revealed their identities in this lawsuit. The Fifth Circuit has observed

that decisions involving highly sensitive matters “such as birth control, abortion, homosexuality,

or the welfare rights of illegitimate children or abandoned families” have merited a finding of

anonymity where the plaintiffs divulged personal information of the utmost intimacy, challenged

the constitutional, statutory or regulatory validity of government activity, and often had to admit

they violated state or laws or government regulations or wished to engage in prohibited conduct.

See Wynne & Jaffe, 599 F.2d at 712-13 (citing cases).

         Here, Plaintiffs argue that publicly identifying themselves in this action would result in

the disclosure of information of the utmost intimacy because juvenile records are confidential



5
 At most, the instant factor is neutral. The Court observes, however, that Plaintiffs have included a restitution claim
for the return of “any funds expended in order to stay in compliance with [the Louisiana Sex Offender and Child
Predator Registration Laws] throughout their registration period.” (R. Doc. 15 at 48). Any such restitution award
would be paid through public funds, which arguably heightens the public’s interest in Plaintiffs’ identities.

                                                           9
        Case 3:20-cv-00837-JWD-RLB                     Document 25           04/30/21 Page 10 of 18




under state law, some of the plaintiffs may have suffered sexual abuse, some of the sex offenses

may have involved homosexual and incestual activity, and there is an increased potential for

identification of their victims (particular for those victims who are family members).

         Foremost, Plaintiffs argue that the general requirement that juvenile records in Louisiana

are confidential under the Louisiana Children’s Code, see La. Ch. Code art. 412(A),6 compels a

finding that Plaintiffs may proceed anonymously. The Louisiana Children’s Code, however, also

expressly provides for juveniles to be subject to the Louisiana sex offender registration and

notification law where applicable. See La. Ch. Code art. 884.1.7 The Louisiana sex offender

registration and notification law governs the disclosure of juvenile records for those who commit

crimes enumerated under La. R.S. 15:542(A)(3) through the registry requirements and public

access requirements of La. R.S. 15:542(C) and La. R.S. 15:542.1.5. Accordingly, that Plaintiffs’

juvenile records are generally confidential under the Louisiana Children’s Code does not

preclude the disclosure of the Plaintiffs’ identities and offenses to the extent such information is




6
 “Records and reports concerning all matters or proceedings before the juvenile court, except traffic violations, are
confidential and shall not be disclosed except as expressly authorized by this Code. Any person authorized to review
or receive confidential information shall preserve its confidentiality unless a court order authorizes them to share
with others.” La. Ch. Code art. 412(A) (emphasis added).

7
 “When the child has admitted the allegations of the petition or when adjudicated delinquent for any of the
following offenses, the court shall provide him with written notice of the requirements for registration as a sex
offender:

         (1) Aggravated or first degree rape as defined in R.S. 14:42.
         (2) Forcible or second degree rape as defined in R.S. 14:42.1.
         (3) Second degree sexual battery as defined in R.S. 14:43.2.
         (4) Aggravated kidnapping of a child who has not attained the age of thirteen years pursuant to either R.S.
         14:44 or 44.2.
         (5) Second degree kidnapping of a child who has not attained the age of thirteen years as defined in R.S.
         14:44.1.
         (6) Aggravated crime against nature defined by R.S. 14:89.1(A)(2) involving circumstances defined by
         R.S. 15:541 as an aggravated offense.
         (7) Aggravated crime against nature as defined in R.S. 14:89.1(A)(1).

La. Ch. Code art. 884.1(A).

                                                          10
         Case 3:20-cv-00837-JWD-RLB                    Document 25           04/30/21 Page 11 of 18




required to be public under the Louisiana sex offender registration and notification law.8 Any

disclosure in discovery of Plaintiffs’ juvenile records and other information not publicly

available can be addressed in this lawsuit through the entry of a protective order governing the

exchange of confidential information.9

         Plaintiffs further argue that discovery may reveal, among other things, that particular

Plaintiffs have suffered sexual abuse and that the underlying sex offenses involved incestual and

homosexual activity. For example, B.S. states in his declaration: “I expect that private

information concerning my mental and physical health, disability status, and the sexual abuse I

experienced as a child will be part of the information involved in the lawsuit.” (R. Doc. 18-6).10

It is unclear how Plaintiffs’ past history of sexual abuse has any relevance to the claims and

defenses in this action. To the extent necessary, confidentiality regarding prior sexual abuse, as

well as mental and physical health issues, can be properly addressed through a protective order.

Similarly, to the extent Plaintiffs’ underlying sex offenses involve incestual and homosexual

activity not indicated by the underlying registration requirements, this information can be

addressed, as merited, through a protective order.


8
  At least one Louisiana court has acknowledged that the “mandate of confidentiality under Article 412 applies
equally to the sex offender registration requirements for juveniles.” State ex. rel. K.L.A., 140 So. 3d 889, 893 (La.
App. 3rd Cir. 2014). In that case, the plaintiff, who had been adjudicated delinquent of aggravated incest, was not
required to obtain a driver’s license or State ID that designates his status as a sex offender because such a
requirement would completely undermine the confidentiality requirements and notification exemptions mandated by
the Louisiana Children’s Code and the Louisiana Revised Statutes, and because the underlying statutory requirement
pertained only to registered sex offenders who have been “convicted” of a crime, as opposed to an adjudication of
delinquency. The underlying statutory requirement that a convicted sex offender be identified on a drivers license
was subsequently found to be an unconstitutional violation of the First Amendment. See State v. Hill, No. 2020-
0323, 2020 WL 6145294, (La. Oct. 20, 2020).

9
 Given Plaintiffs’ allegations, which do not challenge the validity of the underlying adjudications, it is unclear
whether Plaintiffs’ juvenile records, to the extent not already disclosed to the public, have any relevance to the
claims and defenses in this action.
10
  B.S. is the only plaintiff to submit a declaration. B.S. does not indicate that his underlying sex offense involved
homosexual conduct. Even if it did, none of the plaintiffs challenges the constitutional validity of a statute
prohibiting or punishing homosexual activity.

                                                          11
        Case 3:20-cv-00837-JWD-RLB                     Document 25          04/30/21 Page 12 of 18




         Finally, Plaintiffs argue that their anonymity in this lawsuit would help preserve the

anonymity of their victims. In support of this position, Plaintiffs rely on decisions allowing

victims of alleged sexual assault to proceed anonymously. (R. Doc. 18-1 at 8-9).11 The Plaintiffs

in this case are not victims. They are the perpetrators. Requiring Plaintiffs to disclose their own

identities will not reveal the identity of those they victimized. Again, to the extent the identity of

Plaintiffs’ victims could ever be relevant, the confidentiality of such information can be

addressed through a protective order. Given that Plaintiffs’ identities and underlying

adjudications are already identified to the public, the Court finds no basis for allowing Plaintiffs

to cloak their own identities under the auspices of protecting their victims. Cf. Doe v. Louisiana

State Univ., No. 20-379, 2020 WL 6493768, at *2 (M.D. La. June 30, 2020) (allowing both the

plaintiff, an individual disciplined by the defendant-university for alleged sexual assault, as well

as the plaintiff’s alleged victim, to proceed anonymously where their identities had presumably

not been previously disclosed to the public).

         For the foregoing reasons, this factor does not weigh in favor of anonymity. A narrow

protective order governing the exchange of confidential information can address the issues raised

by Plaintiffs with respect to this factor.




11
   See Plaintiff B v. Francis, 631 F.3d 1310 (11th Cir. 2011) (allowing plaintiffs to proceed anonymously when
seeking damages stemming from films produced by the defendants in which the plaintiffs engaged in sexual acts as
minors); Doe v. Cabrera, 307 F.R.D. 1 (D.D.C. 2014) (allowing plaintiff to proceed anonymously, up to trial, where
she alleged the defendant had raped her); E.E.O.C. v. Spoa, LLC, No. 13-1615, 2013 WL 5634337, at *3 (D. Md.
Oct. 15, 2013) (allowing intervenor in EEOC enforcement action, who was allegedly sexually assaulted by the
defendant’s owner, to proceed anonymously in the pleadings, motions, docket entries, and all written materials filed
in the case, but requiring her to appear under her legal name in open court); Roe v. St. Louis Univ., No. 08-1474,
2009 WL 910738, at *5 (E.D. Mo. Apr. 2, 2009) (allowing plaintiff to proceed anonymously where she brought
action against the university she attended where she was allegedly raped as a student at a fraternity party); Doe No. 2
v. Kolko, 242 F.R.D. 193 (E.D.N.Y. 2006) (allowing plaintiff to proceed anonymously where he alleged he was
abused by the defendant-rabbi when he attended the defendant-private Jewish school as a child); see also Doe v.
Blue Cross & Blue Shield United of Wisconsin, 112 F.3d 869, 872 (7th Cir. 1997) (stating that “fictitious names are
allowed when necessary to protect the privacy of children, rape victims, and other particularly vulnerable parties or
witnesses.”).

                                                          12
        Case 3:20-cv-00837-JWD-RLB              Document 25         04/30/21 Page 13 of 18




                3.      Whether Plaintiffs Would Be Compelled to Admit Prior Violations of
                        State Laws or Government Regulations, or Their Intention to Engage
                        in Illegal Conduct, Thereby Risking Criminal Prosecution

        This factor considers whether Plaintiffs would be compelled to admit prior violations of

state laws or government regulations, or their intention to engage in illegal conduct, thereby

risking criminal prosecution. In their first iteration of this factor, the Fifth Circuit noted that in

previous cases where plaintiffs were allowed to proceed anonymously, “many . . . had to admit

that they either had violated state laws or government regulations or wished to engage in

prohibited conduct.” Wynne v. Jaffe, 599 F.2d at 713. The Fifth Circuit subsequently

characterized this factor as considering whether “plaintiffs were compelled to admit their

intention to engage in illegal conduct, thereby risking criminal prosecution.” Stegall, 653 F.2d at

185.

        Plaintiffs do not allege that they intend to engage in illegal conduct and therefore risk

criminal prosecution. Instead, Plaintiffs argue that they should be allowed to proceed

anonymously to avoid permanent public disclosure that they have violated state laws in light of

their prior adjudications. (R. Doc. 18-1 at 9). In essence, Plaintiffs assert that successful

adjudication of this lawsuit, which would provide the injunctive relief of removing their names

from the sex offender registry, would be a Pyrrhic victory if they are required to disclose their

identities in this lawsuit.

        Plaintiffs fail to place sufficient emphasis on the fact that their adjudications are already

public knowledge in light of online sex offender registry. See Femedeer v. Haun, 227 F.3d 1244,

1246 (in refusing to allow plaintiff, a sex offender, to proceed anonymously in a constitutional

challenge to a state sex offender notification scheme, the Court noted that his status as a sex

offender was presumably public knowledge); see also Gautier v. Dep't of Corr. of OK, No. 08-

445, 2008 WL 1925066, at *1 (W.D. Okla. Apr. 29, 2008) (“As in Femedeer, the harm that
                                                   13
        Case 3:20-cv-00837-JWD-RLB                    Document 25          04/30/21 Page 14 of 18




Plaintiff is seeking to avoid by filing his claim – a lifetime registration requirement – is not

coterminous with the purported publicity he wishes to avoid while filing his lawsuit. Plaintiff has

not shown that this is an exceptional case, and his claimed right to privacy is outweighed by the

public interest in access to these proceedings.”).

          The public can run online searches to obtain the identity of any sex offenders on the sex

offender registry. See La. R.S. 15:542.1.5. The searchable online registry, as Plaintiffs point out,

“includes the photograph, address, race, height, weight, age, sex, physical description, and

description of the offense of every person required to register.” (R. Doc. 15 at 11). 12 Allowing

Plaintiffs to proceed anonymously in this action will not preclude the public dissemination of

their prior adjudications. The information is already public and such disclosure cannot be

undone.

        Plaintiffs focus on the speculative potential of obtaining the declaratory and injunctive

relief sought in this action. In addition to the general confidentiality of juvenile records, which

the Court has discussed above, Plaintiffs argue that their continued identification with this

lawsuit will potentially cost them job opportunities, increased social ostracization, and

harassment and retaliatory harm even if they are removed from the sex offender registry. But the

removal of Plaintiffs from the sex offender registry will not necessarily erase public knowledge

of their adjudications. Plaintiffs identify no specific laws that currently preclude individuals and

private entities from disseminating information to other members of the community regarding

Plaintiffs’ identities and sex offenses.


12
  See Louisiana Department of Public Safety and Corrections, Louisiana State Police, Bureau of Criminal
Identification and Information, State Sex Offender and Child Predator Registry,
http://www.lsp.org/socpr/default.html (“Using this Website, the public has access to public information regarding
the reported physical whereabouts or location of convicted sex offenders, sexually violent predators, and child
predators. Information provided in this Website is intended to increase public awareness about the presence of sex
offenders in local communities, and thus, heighten public safety.”).

                                                         14
         Case 3:20-cv-00837-JWD-RLB                    Document 25           04/30/21 Page 15 of 18




         That said, the Court agrees with Plaintiffs that this factor weighs somewhat in favor of

anonymity, given that identification of the plaintiffs in this lawsuit may result in increased ease

of access to knowledge of their sex offenses. See E.B. v. Landry, No. 19-862, 2020 WL 5775148,

at *3 (M.D. La. Sept. 28, 2020) (“The Court agrees with Plaintiffs that proceeding under their

full names would forever link their names with the expungement of criminal records sought in

this civil litigation, thereby putting the exact information they seek to expunge within reach of a

simple internet search by an employer or landlord.”) (internal punctuation and citation

omitted);13 Doe v. Harris, 640 F.3d 972, 974 (9th Cir. 2011) (“We have allowed Doe to continue

to proceed under a pseudonym because drawing public attention to his status as a sex offender is

precisely the consequence that he seeks to avoid by bringing this suit.”). Nevertheless, this factor

cannot stand alone to modify “the almost universal practice of disclosure.” See Stegall, 653 F.2d

at 186.14

                  4.       Whether Plaintiffs May Expect Extensive Harassment or Violent
                           Reprisals

         This factor considers whether Plaintiffs may expect extensive harassment or violent

reprisals if their identities are revealed in this lawsuit. In Stegall, the Fifth Circuit observed that

while the plaintiffs did not confess either illegal acts or purposes, by filing their suit challenging

the constitutionality of prayer and Bible reading exercises in public schools, the plaintiffs “made

revelations about their personal beliefs and practices that are shown to have invited an

opprobrium analogous to the infamy associated with criminal behavior.” Stegall, 653 F.2d at

186. The Fifth Circuit noted that evidence indicated that the plaintiffs “may expect extensive



13
   Plaintiffs rely heavily in their briefing on this ruling, which allowed the plaintiffs to proceed anonymously in a
challenge to the constitutionality of Louisiana expungement laws. The defendants have moved the district judge to
vacate this ruling. See Landry, No. 19-862, ECF No. 47 (M.D. La. Oct. 13, 2020).
14
   Indeed, a successful litigation will often bring a result that vindicates some potential reputational harm, yet the
fact of litigation and identity of the parties remains public.
                                                          15
         Case 3:20-cv-00837-JWD-RLB             Document 25       04/30/21 Page 16 of 18




harassment and perhaps even violent reprisals if their identities are disclosed” to a community

hostile to their viewpoints, further stating, however, that the “threat of hostile public reaction to a

lawsuit, standing alone, will only with great rarity warrant public anonymity.” Id.

         Here, Plaintiffs argue that they will face harassment and violence in light of the

disclosure of their adjudications for sex offenses: “Requiring Plaintiffs to disclose their identities

in connection with litigation which names, among others, the Attorney General of the State of

Louisiana as a defendant, would subject them to a significantly greater level of public exposure

and place them at substantially increased risk of hostile reaction from the public, social

ostracization, considerable harassment, serious retaliatory harm, and violence.” (R. Doc. 18-1 at

12). Again, Plaintiffs’ identities and adjudications are already public knowledge. Any harassment

or violent reprisals faced by Plaintiffs at the time they filed their motion and the date of this

ruling, have nothing to do with the filing of this lawsuit, as the plaintiffs in this lawsuit have yet

to be identified to the public. The Court is unconvinced that Plaintiffs’ identification in this

lawsuit would result in unique harassment or violent reprisals separate from the alleged

harassment and violent reprisals resulting from information obtained from the online sex

offender registry.

         For the foregoing reasons, this factor does not weigh in favor of anonymity.

                5.      Whether Plaintiffs are Minors

         This factor does not weigh in favor of anonymity because none of the plaintiffs is a

minor.

                6.      The Public’s Interest in the Litigation

         “The public’s right of access to judicial proceedings is fundamental.” Binh Hoa Le v.

Exeter Fin. Corp., 990 F.3d 410, 418 (5th Cir. 2021). The Court finds that the public’s interest in

this litigation is particularly heightened given the public’s right to access information regarding
                                                  16
       Case 3:20-cv-00837-JWD-RLB              Document 25        04/30/21 Page 17 of 18




sex offenders on the sex offender registry. See La. R.S. 15:542.1.5. The Louisiana legislature has

articulated the public interest in the registration and notification requirements as follows:

       A. The legislature finds that sex offenders, sexually violent predators, and child
       predators often pose a high risk of engaging in sex offenses, and crimes against
       victims who are minors even after being released from incarceration or
       commitment and that protection of the public from sex offenders, sexually violent
       predators, and child predators is of paramount governmental interest. The
       legislature further finds that local law enforcement officers’ efforts to protect their
       communities, conduct investigations, and quickly apprehend offenders who
       commit sex offenses and crimes against victims who are minors, are impaired by
       the lack of information available to law enforcement agencies about convicted sex
       offenders, sexually violent predators, and child predators who live within the
       agency’s jurisdiction, and the penal and mental health components of our justice
       system are largely hidden from public view and that lack of information from
       either may result in failure of both systems to meet this paramount concern of
       public safety. Restrictive confidentiality and liability laws governing the release
       of information about sex offenders, sexually violent predators, and child predators
       have reduced willingness to release information that could be appropriately
       released under the public disclosure laws, and have increased risks to public
       safety. Persons found to have committed a sex offense or a crime against a victim
       who is a minor have a reduced expectation of privacy because of the public’s
       interest in public safety and in the effective operation of government. Release of
       information about sex offenders, sexually violent predators, and child predators to
       public agencies, and under limited circumstances to the general public, will
       further the governmental interests of public safety and public scrutiny of the
       criminal and mental health systems so long as the information released is
       rationally related to the furtherance of those goals.

       B. Therefore, this state’s policy is to assist local law enforcement agencies’ efforts
       to protect their communities by requiring sex offenders, sexually violent
       predators, and child predators to register with state and local law enforcement
       agencies and to require the exchange of relevant information about sex offenders,
       sexually violent predators, and child predators among state, local, and federal
       public agencies and officials and to authorize the release of necessary and relevant
       information about sex offenders, sexually violent predators, and child predators to
       members of the general public as provided in this Chapter.

La. R.S.15:540. In short, “[t]he registration and notification law is . . . a civil regulatory scheme

that is intended to alert the public and law enforcement for purposes of public safety; it is not

part of a sex offender’s punishment.” State v. Cook, 226 So. 3d 387, 392 (La. 2017) (citing State

ex rel. Olivieri v. State, 779 So.2d 735, 747 (La. 2001) (“[I]t is apparent that the intent of the


                                                  17
        Case 3:20-cv-00837-JWD-RLB              Document 25        04/30/21 Page 18 of 18




Legislature was to alert the public for the purpose of public safety, a remedial intent, not to

punish convicted sex offenders.”).

        The public has a specific interest in the identity of individuals who seek to deprive them

of their access to information regarding sex offenders. Public access to information regarding sex

offenders allows members of the community to potentially avoid risk to themselves and their

families. The public, including Plaintiffs’ victims and neighbors, have a significant interest in

their identities in this lawsuit

        C.      Plaintiffs Must Disclose their Identities to Defendants and the Court

        Unless review is sought from the district judge, within 14 days of the date of this Order,

Plaintiffs are to file a document revealing their full names to Defendants and the Court. If

Plaintiffs take any further action in this litigation, the caption shall bear their full names unless

Plaintiffs seek voluntary dismissal of this action to avoid the disclosure of their identities.

        D.      Plaintiffs’ Proposed Protective Order

        Given this Order’s disclosure requirements, the Court does not find good cause under

Rule 26(c) for entry of Plaintiffs’ unilaterally drafted proposed protective order. (See R. Doc. 14-

1). To the extent Plaintiffs seek to proceed with this litigation, they are to meet-and-confer with

Defendants for the purposes of seeking entry of a joint protective order governing the exchange

of confidential information in this action.

III.    Conclusion

        For the foregoing reasons, IT IS ORDERED that Plaintiffs’ Motion to Proceed

Anonymously (R. Doc. 18) is DENIED.

        Signed in Baton Rouge, Louisiana, on April 30, 2021.


                                                S
                                                RICHARD L. BOURGEOIS, JR.
                                                UNITED STATES MAGISTRATE JUDGE
                                                  18
